Citation Nr: 1636318	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  10-39 873	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2013, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is not available to render a decision on his appeal.  The Veteran did not respond to an April 2016 letter that notified him of his right to appear at a new Board hearing before a VLJ who would decide his claim.  The Board assumes, therefore, that he does not want another Board hearing.  A transcript of the March 2013 hearing is of record.

In a February 2014 decision, the Board reopened the Veteran's back disability claim on appeal, and remanded the claim to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.


FINDINGS OF FACT

1.  The Veteran's congenital partial sacralization of the left L5 vertebra/lumbarization of the S1 vertebra constitutes a congenital defect, and the defect was not subjected to, and did not undergo aggravation as a result of a superimposed disease or injury during service.

2.  The Veteran does not have any other back disability that had its onset during service or as a result of service. 




CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 4.9 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2009.  

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of identified records to substantiate the claim.  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The AOJ has obtained the Veteran's VA treatment records, records from the Social Security Administration (SSA), and private treatment records, to the extent possible.  Although the Veteran indicated in a November 2005 statement that he had received orthopedic treatment at a facility in Valley Forge, Pennsylvania, and that he wanted VA to obtain these records, he did not specifically provide VA with authorization to obtain these records, even though he was asked to submit authorization for VA to obtain records of all private treatment in the April 2009 VCAA letter.  Moreover, by providing authorization in May 2006 for VA to obtain private chiropractic treatment records, the Veteran demonstrated understanding of the necessary procedure in order for VA to obtain records on his behalf.  Thus, VA has no duty to obtain these records without authorization from the Veteran. 

Additionally, VA did not have a duty to obtain the private chiropractic treatment records identified in the May 2006 VA Form 21-4142, where the Veteran reported that the provider had passed away and that the records were no longer available.  Hence, Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As well, an adequate medical opinion was obtained in May 2014.

The AOJ substantially complied with the Board's February 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the claim to obtain records associated with the Veteran's claim for SSA benefits, and to afford him a new VA examination in association with his back disability claim.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for certain chronic diseases, including arthritis, when such chronic disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a).  

During VA examination in May 2014, the examiner diagnosed degenerative arthritis and degenerative disc disease (DDD) of the lumbar spine.  The examiner additionally diagnosed partial sacralization of the left L5 vertebra/lumbarization of S1.  He Veteran therefore has a current back disability. 

Review of the Veteran's service treatment records (STRs) reveals that he was treated for back pain on many occasions during service.  He reported having frequent back aches when bending over during his January 1968 pre-induction examination.  He was reportedly cleared for service after an orthopedic consultation.  In April 1968, he was referred to the Womack Army Hospital Orthopedic Clinic.  Physical examination was essentially unremarkable, though x-ray examination of the lumbosacral spine revealed a large transverse process of the left side of the L5 vertebra, and an apparent articulation with the sacrum and sclerosis on the joints adjacent to this.  The impression was congenital modified transverse process.  

A subsequent x-ray in June 1968 revealed a butterfly transverse process of the left side of L5 which was equivalent to pseudoarthrosis with congenital sacrum.  After reporting continual back pain in July 1968, he was assessed with lumbarization S1.  Examination of the lumbosacral spine in August 1968 revealed lumbarization of the first sacral vertebral body on the right side, which was identified as being merely a congenital variant.  There were no degenerative changes in the lumbosacral spine, and the spine was otherwise unremarkable.  He received physical therapy for low back pain in September 1968, and was noted to have a lumbosacral strain that month.  

An October 1968 orthopedic clinic note indicated that the Veteran was put on a temporary physical profile, and that he was to refrain from all physical activities, such as bending and stooping.  A December 1968 clinical report included x-rays and revealed a normal examination except for tenderness of the left paraspinous region, with limitation of forward bending and guarding more to the left paraspinous muscles.  The impression was low back pain with a large psychosomatic element.  Continuing STRs reveal additional reports of low back pain.  During his March 1970 separation examination, the Veteran was noted to have frequent backaches when bending over; however examination of his spine was normal.

Following his separation from service, the Veteran underwent a private physical examination in January 1974.  He reported having developed low back pain in the lower left side after heavy lifting during service.  He reported being told that he had a crack.  The examination was normal; however the diagnosis was again congenital lumbarization left, first sacral vertebrae, as a result of x-rays.  VA treatment records reveal infrequent complaints of back pain over the next several years.

During his May 2014 VA spine examination, the Veteran reported incurring a low back injury during service in 1969.  He reported having chronic low back pain since the initial injury.  The examiner provided the opinion that the degenerative arthritis and DDD of the lumbar spine were less likely than not incurred in or caused by his reported in-service injury.  The examiner additionally opined that the Veteran's congenital partial sacralization of the left L5 vertebra/lumbarization of the S1 vertebra was not aggravated beyond its natural progression by an in-service event, injury, or illness.  

As a rationale for these opinions, the VA examiner noted that the Veteran was first treated for low back pain in June 1968, and he was found to have a congenital lumbarization of the first sacral vertebra.  The examiner noted various incident of treatment for and complaints of low back, but also noted that a February 1969 x-ray did not show any degenerative joint disease, and that his spine was normal on separation examination in March 1970.  The examiner also noted that there were no complaints, treatment or diagnosis of any low back condition within 12 months after separation from service.  The examiner further noted that the January 1974 physical examination revealed a normal lumbar spine examination, that he had a diagnosis of congenital lumbarization of left first sacral vertebra, and there was no degenerative joint disease (DJD) or DDD of the lumbar spine.  From these facts, the examiner reasoned that the Veteran's DDD and DJD were the result of wear and tear of the lumbar spine from physical activities.

Based on the evidence of record, including the VA examiner's opinion, the Board cannot make a finding that the Veteran's DJD or DDD was incurred in or the result of active service.  Although the Veteran has credibly reported having had a continuity of back pain symptomatology, the examiner noted that the January 1974 physical examination, conducted approximately four years after his separation from service, did not show evidence of DJD or DDD of the lumbar spine.  While the examiner did not clearly delineate the lack of evidence of a nexus between the Veteran's service and his DJD/DDD of the lumbar spine, the Board can reasonably reach the conclusion that the Veteran's DJD/DDD was not incurred during or as a result of his active service, and that back pain symptomology during and immediately following his separation from service was not the result of his DJD/DDD.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).  Thus, the VA examiner's rationale is sufficient to support the negative nexus opinion, and the record negates a finding that the Veteran had a continuity of symptomatology of degenerative arthritis since his separation from service.

With respect to diagnosed congenital partial sacralization of the left L5 vertebra/lumbarization of the S1 vertebra, the Board notes that sacralization is defined as "an anomalous fusion of the fifth lumbar vertebra to the first segment of the sacrum..." See Dorland's Illustrated Medical Dictionary 1687 (31st ed. 2007).  Lumbarization is defined as "a condition in which the first segment of the sacrum is not fused with the second, so that there is one additional articulated vertebra..."  See id. at 1092.  These definitions describe sacralization and lumbarization as anomalous developmental defects that are static in nature.  Thus, all evidence, including indications from the May 2014 VA examiner, point to the Veteran's condition as being a congenital defect rather than a disease.  This conclusion is not contradicted by any other medical evidence of record.  

A congenital or developmental defect is not considered a disease or injury for VA purposes.  38 C.F.R. §§ 3.303 (c), 4.9.  Therefore, a congenital defect, as distinguished from a disease, generally may not be service-connected as a matter of law.  Further, the general presumption of soundness upon entry into service, as set forth in 38 C.F.R. § 3.304 (b), does not apply to congenital defects.  Service connection may be granted, however, if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  38 U.S.C.A. §§ 1111, 1131; VAOPGCPREC 82-90 (July 18, 1990); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009).  The United States Court of Appeals for Veterans Claims (Court) recognized that a VA General Counsel opinion on the subject concluded that "a defect differs from a disease in that the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating.'"  Quirin, 22 Vet. App. at 394 (citing VA Gen. Coun. Prec. 82-90 (July 18, 1990)). 

Here, the presumption of soundness does not apply with respect to diagnosed congenital partial sacralization of the left L5 vertebra/lumbarization of the S1 vertebra, therefore the Veteran's condition was present prior to and during his period of active service.  Additionally, the evidence fails to show that the Veteran's congenital lumbarization of left first sacral vertebra was subjected to or aggravated by superimposed disease or injury during service.  While he testified that he began having back pain in service as a result of lifting heavy items, his spine was frequently noted in his STRs to be unremarkable on examination, other than the noted congenital defect.  Moreover, the May 2014 VA examiner provided a clear opinion that the congenital spine defect was not aggravated by an in-service event, injury, or illness, and the examiner's reasoning included findings that the Veteran repeatedly had a normal spine on examination, except for the congenital lumbarization of the first sacral vertebra, throughout service and through his medical evaluation in January 1974, nearly four years after separation.  

The Board has considered the Veteran's reports of onset of back pain during service and of having pain ever since the time of his active service.  After weighing that evidence against the VA examiner's opinion and the findings in the STR's, the Board finds the evidence against a nexus more probative than the evidence favorable to a nexus.  

As such, the evidence preponderates against a finding that preexisting congenital partial sacralization of the left L5 vertebra/lumbarization of the S1 vertebra was subject to or underwent aggravation as a result of a superimposed disease or injury during the period of qualifying service.  Additionally, evidence preponderates against a finding that the Veteran's DJD/DDD had its clinical onset during or as a result of the Veteran's active service.  

Accordingly, the benefit-of-the-doubt doctrine does not apply and the Veteran's claim for a back disability must be denied. 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for a back disability is denied.


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


